                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION


KRISSY SANCHEZ,                               Cause No. CV 18-91-BLG-SPW-TJC

              Plaintiff,

       vs.                                                 ORDER

FRIDEL LLC, et al.,

              Defendants.


      On October 1, 2019, on Plaintiff Sanchez’s motion, the Court extended

deadlines in this case. The parties’ time to file disclosure statements was extended

from mid-October to November 7, 2019. The time to file a motion to amend the

pleadings was extended from November 8 to November 21, 2019. See Scheduling

Order (Doc. 26) at 1, 5; Order (Doc. 31) at 2 ¶¶ 1–2.

      On November 8, 2019, Sanchez filed a motion aimed at three cases and

making several requests. See Pl. Mot. (Doc. 35). It is not clear that she was

referring to her complaint in this case, but she stated that she wanted to amend her

complaint “to clarify which friedels she meant when she said friedels” and to

“clarify generic words and frame each person’s actions.” She says her original

pleadings “did say what the actions were.” See Pl. Mot. (Doc. 35) at 3–4 (“Motion

2”), 4 (“Motion 5”). Sanchez filed the motion well in advance of the extended

                                          1
November 21 deadline for amending the pleadings. She also requested an

extension of time to December 20, 2019, “to turn in amended complaints” in this

and another case. See id. at 4 (“Motion 5”).

      On November 21, 2019, the day she filed her reply in support of her motion,

Sanchez filed a 17-page, single-spaced second amended complaint (Doc. 38) with

50 pages of exhibits (Doc. 38-1).

      The following day, November 22, 2019, Defendants filed a motion for

summary judgment on the grounds that they were not acting “under color of state

law” as required for liability under 42 U.S.C. § 1983. And on November 25, 2019,

they filed a motion to strike Sanchez’s second amended complaint.

      Sanchez timely moved to amend her complaint. Although she should have

attached her proposed second amended complaint to her motion to amend on

November 8, 2019, she submitted the new pleading on the deadline. Her motion to

amend the complaint will be granted. The second amended complaint (Doc. 38)

will be the controlling pleading.

      The Court intends to consider Defendants’ motion for summary judgment

before it addresses any other issue. It will construe the motion to address any

claims under 42 U.S.C. § 1983 for constitutional violations. Sanchez will have an

opportunity to respond to the Defendants’ legal arguments. In their reply,

Defendants will have an opportunity to address any allegations in the second

                                         2
amended complaint that might alter their legal analysis of the federal claims. But

if the reply raises new issues to which Sanchez should have an opportunity to

respond, the Court will give her that opportunity.

        The Court notes that the second amended complaint alleges a civil RICO

violation. The Court will address that claim after briefing is complete on the

Defendants’ motion for summary judgment on the § 1983 claims and will issue one

Findings and Recommendation addressing all federal claims.


        Based on the foregoing, the Court enters the following:

                                      ORDER

        1. Sanchez’s motion for an extension of time to December 20, 2019, to

amend her complaint (Doc. 35) is DENIED.

        2. Sanchez’s motion to amend her complaint (Doc. 35) is GRANTED.

        3. The complaint filed on November 21, 2019 (Doc. 38), the second

amended complaint, is DEEMED FILED and is the controlling complaint in this

case.

        4. Defendants’ motion to strike the second amended complaint (Doc. 45) is

DENIED.

        5. Ruling is RESERVED on Sanchez’s motion to strike or objection to

release of file (Doc. 32).

        6. On or before December 20, 2019, Sanchez may respond to the
                                          3
Defendants’ motion for summary judgment (Doc. 41). Sanchez’s response must be

limited to 6500 words and may address only Defendants’ motion for summary

judgment in this case. Defendants may reply per L.R. 7.1.

          7. Other than a motion for extension of time, neither party may submit

additional motions at this time.

          8. The schedule imposed on August 13, 2019 (Doc. 26), is STAYED.

          Plaintiff must immediately advise the Court of any change in her mailing or

email address. Failure to do so may result in dismissal of the action without notice

to her.

          DATED this 27th day of November, 2019.


                                         /s/ Timothy J. Cavan
                                         Timothy J. Cavan
                                         United States Magistrate Judge




                                            4
